Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/1/2022 have been fully considered but they moot in view of the new grounds of rejection.
[P10]
	Applicant submits that Mutlu does not teach the amended claim language, “selecting a first memory access request of a plurality of memory access requests from a staging buffer based on one or more arbitration rules and a target of a second memory access request to be executed prior to the first memory access request”.
However, the Examiner notes that the claims are now addressed under 35 U.S.C. 103 by a combination of Mutlu and Anderson as below. The amendments necessitated a change in the application of the art, particularly the use of the batch buffer as the staging buffer, and a downstream buffer as the command queue.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3-5, 9, 11-13, 17, and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mutlu US 2009/0217273 in view of Anderson US 6,523,098.
[CLM 1][CLM 9][CLM 17]
1. (Currently Amended) A method of staging buffer arbitration, the method comprising:
selecting a first memory access request of a plurality of memory access requests from a staging buffer based on one or more arbitration rules and a target of a second memory access request to be executed prior to the first memory access request; and
moving the first memory access request from the staging buffer to a command queue.
	Mutlu teaches:
selecting a first memory access request of a plurality of memory access requests from a staging buffer (selecting [0142-0146] a request in the batch buffer to schedule [0120]) based on one or more arbitration rules (based on arbitration rules for the scheduler [0142-0146]) and a target of a second memory access request to be executed prior to the first memory access request (rule 2: “Row-Hit-First” [0144] corresponds to determining a target of a memory access request to be executed prior to the request matching the target row of a request in the batch buffer; further, rules 2 and 3 correspond to elements of FR-FCFS scheduling which use the target of a memory access request to be executed prior to the first memory access request to select a request to prioritize [0147] in order to take advantage of the lower latency associated with row buffer hits [0005-0008; 0073-0074]); and
	Accordingly, the requests previously submitted by the scheduler constitute requests to be executed prior to the remaining requests in the batch buffer.

Mutlu discloses that the scheduler prioritizes requests based on the arbitration rules and a target of a previous memory access request, but is silent to moving the first memory access request from the staging buffer to a command queue, e.g. because Mutlu does not expressly disclose the scheduler storing the selected request into a command queue after the scheduler.
	Where Mutlu is silent, Anderson discloses a memory subsystem for performing arbitration of commands from a host 306, comprising an arbiter 100, request queue 300, scheduler 302, and command queue 304 for issuing commands to a memory via 216 [Fig. 3]. In particular, Anderson discloses coupling a command queue 304 to receive the output of a scheduler which selects which requests to queue from a request queue, and subsequently outputs scheduled requests to the DRAM.
	The request queue and scheduler of Anderson are analogous to the request buffer and scheduler of Mutlu.
	Accordingly, the prior teaches each and every individual feature claimed. Further, the individual elements could have been combined according to known methods, e.g. using electrical connections, as shown by Anderson [Fig. 3].
	According, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention to incorporate a command queue 304 after the scheduler of Mutlu for the purpose of buffering commands to be issued to the memory bank, and the results would have been predictable (queueing of commands selected by the scheduler for output to the DRAM).

Claim 9 is rejected on similar grounds as claim 1, as it is the apparatus (MMU) performing the method of claim 1. Mutlu further recites a memory controller [0013-0014; 0192], which may be integrated or separate from the processor [0193].
Claim 17 is rejected on similar grounds as claim 1, as it is the apparatus performing the method of claim 1. Mutlu further teaches implementing the memory controller being integrated into the processor [Mutlu, 0013-0014; 0193].

[CLM 3][CLM 11][CLM 19]
3. (Currently Amended) The method of claim 1, wherein selecting the first memory access request comprises selecting the first memory access request based on one or more of: a bank targeted by another memory access request, a rank targeted by another memory access request, or a memory subchannel targeted by another memory access request.
	The combination teaches claim 1, wherein selecting the first memory access request comprises selecting the first memory access request based on one or more of:
a bank targeted by another memory access request, a rank targeted by another memory access request, or a memory subchannel targeted by another memory access request.
	Mutlu further discloses selecting, by the scheduler, between requests in the batch buffer using the row/bank targeted by another memory access request. At least rule 2 requires identifying whether a request in the batch buffer targets an open row [Mutlu, 0142-0148] which yields higher performance by way of row hits [Mutlu, 0005-0008; 0073-0074].
	Claim 11 is rejected on similar grounds as claim 3, as it is the apparatus performing the method of claim 3.
Claim 19 is rejected on similar grounds as claim 3, as it is the apparatus performing the method of claim 3.

[CLM 4][CLM 12][CLM 20]
4. (Currently Amended) The method of claim 1, wherein selecting the first memory access request comprises selecting the first memory access request based on a Dynamic Random Access Memory page targeted by another memory access request.
	The combination teaches claim 1, wherein selecting the first memory access request comprises selecting the first memory access request based on a Dynamic Random Access Memory page targeted by another memory access request (scheduling memory access requests which target an open row in DRAM [Mutlu, 0012; 0044; 0142-0148]). A DRAM row constitutes a DRAM page.
Claim 12 is rejected on similar grounds as claim 4, as it is the apparatus performing the method of claim 4.
Claim 20 is rejected on similar grounds as claim 4, as it is the apparatus performing the method of claim 4.

[CLM 5][CLM 13][CLM 21]
5. (Currently Amended) The method of claim 1, wherein selecting the first memory access request comprises selecting the first memory access request based on a priority value.
	The combination teaches claim 1, wherein selecting the first memory access request comprises selecting the first memory access request based on a priority value (selecting between memory access requests of the batch buffer to schedule is based on a priority value (age value) [Mutlu, 0146]).
Claim 13 is rejected on similar grounds as claim 5, as it is the apparatus performing the method of claim 5.
Claim 21 is rejected on similar grounds as claim 5, as it is the apparatus performing the method of claim 5.

Claims 2, 10, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 1 above, and further in view of Balakrishnan US 2018/0018133.
[CLM 2][CLM 10][CLM 18]
2. (Currently Amended) The method of claim 1, wherein selecting the first memory access request comprises selecting a memory access request burst of a same request type, wherein the memory access request burst includes the first memory access request.
The combination teaches claim 1.
Where Mutlu is silent, Balakrishnan US 2018/0018133 discloses a priority system which considers the benefit of performing the same type of memory access consecutively in order to avoid switching overhead [0059, 0065].
In general, “controllers can retrieve multiple memory access requests to the same row in a given rank of memory from the queue out of order and issue them consecutively…” [0003]
Balakrishnan US 2018/0018133 further teaches wherein selecting the memory access request comprises selecting a memory access request burst of a same request type, wherein the memory access request burst includes the memory access request (“arbiter picks the memory access requests from the command queue based on a plurality of criteria…” [0012]; which may include picking requests in the queue that are the same type [0014]).
Notably, it is advantageous for an arbiter/scheduler to “scan the command queue and [count] a number of memory access requests of a first type…suspends picking memory access requests of a second type and provides ta least one memory access request of the first type to the memory channel” [0013]. A streak of homogeneous memory access requests is therefore executed [0014], and the overhead of performing precharge and activate commands is avoided [0003]. For fairness, a streak counter may enforce fairness by preventing monopolization of the memory by a burst [0042]. Arbiter may also use various information to make arbitration decisions, such as preferring open pages to reduce overhead [0041]. The arbiter may assign priority values to commands [0044].
Further, performing a burst avoids incurring read-to-write turnaround latency [0046]. Therefore, it is advantageous to perform bursts at least some of the time.
	Therefore, in view of the advantages of performing a burst of memory access requests as disclosed by Balakrishnan [0003], it would have been obvious to the skilled artisan before the effective filing date of the claimed invention to prioritize selection of a burst, where available, in order to avoid overheads relating to switching between reads and writes.
Claim 10 is rejected on similar grounds as claim 2, as it is the apparatus performing the method of claim 2.
Claim 18 is rejected on similar grounds as claim 2, as it is the apparatus performing the method of claim 2.

[CLM 6][CLM 14][CLM 22]
[CLM 7][CLM 15][CLM 23]
Claims 6-7, 14-15, and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mutlu as applied to claim 1 above, and further in view of Hansson US 10,956,045, and further in view of Steinman US 6,591,349 and Eckert US 2018/0276150.
6. (Currently Amended) The method of claim 1, wherein selecting the first memory access request comprises:
identifying, in the staging buffer, another memory access request associated with a first page miss;
identifying, in the command queue, a queued memory access request associated with a second page miss different from the first page miss; and
selecting the first memory access request in response to identifying the other memory access request and the queued memory access request.
	Claim 6 appears to find support in the specification at [0054-0056], as being directed to identifying a request which will result in a row/page miss and a queued request which will miss the row/page buffer in the same bank. This indicates that the queued request and the identified request would conflict.

	The combination teaches claim 1, wherein selecting the first memory access request comprises: 
identifying, in the staging buffer, another memory access request associated with a first page miss;
While Mutlu discloses, via use of rule 2, identifying whether a request in the batch buffer or request buffer is a row-hit as opposed to a row-conflict or row-closed [Mutlu, 0144], Mutlu is silent to specifically identifying that the request is a row-conflict or row-closed request.
{identifying, in the command queue, a queued memory access request associated with a second page miss different from the first page miss; and}
{selecting the first memory access request in response to identifying the other memory access request and the queued memory access request.}
While Mutlu discloses prioritizing row-hits over row-conflicts and row-closed requests, Mutlu is silent to a specific step of identifying, in the command queue, a queued request associated with a page miss that conflicts with the identified request in the staging buffer.

Where the combination is silent, Hansson teaches:
identifying, in the staging buffer, another memory access request associated with a first page miss; identifying, in the command queue, a queued memory access request associated with a second page miss different from the first page miss; and
Identifying a candidate request which is a locality conflict hit with an outstanding request in the queue of the memory controller: “the locality indication data may provide a locality conflict indication for a candidate access request if the first comparison data produced for the memory address of the candidate access request matches the first comparison data produced for the memory address of an outstanding access request, but the second comparison data produced for the memory address of the candidate access request does not match the second comparison data produced for the memory address of that outstanding access request. In particular, if the first comparison data matches but the second data comparison does not, this means that the candidate access request is seeking to access a different locality sub-structure to that being accessed by the outstanding access request under consideration, but that both of those locality sub-structures reside within the same parallel sub-structure. Since only one locality sub-structure within each parallel sub-structure is accessible at a time, the candidate access request in that situation is not a good candidate for improving the efficiency of operation of the memory device, since the memory controller could not reschedule those two access requests with respect to each other so as to improve the performance of the memory accesses required.” [C5, L34-55]
Hence, Hansson discloses determining that a request in the candidate buffer is to a memory unit which requires a sub-structure (e.g., a row buffer [C1, L13-31]) that is currently required for another request that is in the queue. Hence, the request in the candidate buffer is identified as a page miss that is expected to conflict with the queued request. Based on this determination, a different request is considered instead.
On a related note, Mutlu similarly states that it was known that processing accesses to the same row sequentially provides a performance benefit, while processing conflict accesses incurs higher latency and reduces performance. Hence, it was considered preferable to schedule row hits together (e.g. sequentially) rather than including conflicts, in order to maximize bandwidth – see [Mutlu, 0073-0077].
selecting the first memory access request in response to identifying the other memory access request and the queued memory access request.
Accordingly, the disclosed selection process avoids selecting the conflicting request to avoid the conflict miss. Hansson discloses determining that the identified candidate request is not a good candidate for improving efficiency [C5, L34-55], and instead of selecting the identified request, the skilled artisan is encouraged to identify better candidates, e.g. by identifying and selecting another request that targets the same page/row as the queued request rather than the previously identified request that would cause a page/row conflict miss:
“locality indication data provides a locality hit indication…if the first and second comparison data…matches…means that the same locality sub-structure within the same parallel sub-structure will be accessed for both the candidate access request and the outstanding access request under consideration.” [C5, L23-33].
Further, it was recognized that issuing candidate requests matching such criteria would be improve efficiency:
“seek to issue access requests to the memory controller in an order that improves the prospect of allowing the memory controller to efficiently access the memory device having regard to earlier access requests that the apparatus has issued…seek to bias its selection of subsequent access requests so as to choose those that have the best locality correlation with such access requests already issued and still pending.” [C6, L4-21].
Hence, although Hansson does not specifically disclose identifying that the queued request is associated with a second page miss different from the first page miss, it has been shown that the skilled artisan was able to determine whether a request would be a page miss, and further would have been motivated to identify when a new access conflicts with any queued access or currently executing access in order to determine whether the new access is a good candidate for queuing.

Similar reasoning may be found in other references of record, which assist in establishing the knowledge and skill level in the pertinent art. Steinman US 6,591,349 recites:
“The request queues shown implement a three-tiered structure that hold page miss close 650, page miss open 655 and page hit 660 memory transactions. As discussed above, the page table 510 contains page row addresses 520 of newly activated pages. In one scenario, when a new memory request for a page conflicts with an in-flight memory transaction (i.e., memory transaction in the process of closing, opening or accessing a page in the same sense amplifiers accessed by the new memory request), then the new memory request is rejected to be retried at a later time.” [C15, L41-50].
That is, Steinman indicates in a similar scenario, identifying a queued request which is closing, opening, or accessing a page and identifying a received request which is a page miss which conflicts with the queued request. Hence, Steinman discloses identifying a queued request which is associated with a page miss (a request that required closing or opening a page), and delaying execution of another request which would conflict with the queued request.
Recall that reordering memory requests to allow other requests to hit an open page allows accesses to be performed at high speed and provides improved performance [Hansson, C1, L28-40; C11, L6-33].
Further, Eckert US 2018/0276150 discloses that immediately or quickly closing a page that has just been opened is undesirable behavior:
“DRAM devices employ row buffers (at least one per bank) in which memory reads and writes take place. Accesses to a DRAM row that is different from the one in the row buffer requires closing the currently buffered or open row and activating the requested row, which is referred to as a row-buffer conflict and incurs performance and energy penalties. DRAM row-buffer conflicts limit the optimal exploitation of the available memory bandwidth and increase the memory-access latencies due to closing and activating DRAM rows. Memory-access conflicts are further increased by sub-optimal physical-address allocations by the operating system (OS). Further, software memory access patterns frequently cause accesses to contend for the same row buffer causing thrashing and forcing rows to be closed after only a few accesses, thereby reducing the performance and energy efficiency of memory systems.” [0002]
Hence, the skilled artisan would have reasoned that it would be undesirable to schedule conflicting requests to the memory controller in a short time span because it is likely to cause the recently opened page to be closed prematurely, before more requests can hit the open row. Similar reasoning applies in the system of the combination.

Accordingly, based on above known principles regarding request scheduling and the knowledge of the skilled artisan, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention to apply the practice of checking and comparing targets of new requests with the targets of queued requests as disclosed by Hansson, e.g. by use of comparison store and matching logic, to comparing targets of requests in the staging buffer (batch buffer) and the command queue with the contents of the row buffer in the DRAM of the combination in order to prioritize scheduling of requests that would be most efficiently performed based on the currently open page, e.g. row hits [Mutlu, 0130-0131; 0185]. The skilled artisan would have further been motivated to identify when a queued request is a page miss, and to avoid scheduling new requests which would conflict, as discussed by Steinman and Eckert, in order to avoid having to repeatedly open and close the same page (and the associated latency and energy impacts).
Claim 14 is rejected on similar grounds as claim 6, as it is the apparatus (MMU) performing the method of claim 6.
Claim 22 is rejected on similar grounds as claim 6, as it is the apparatus (Computer and MMU) performing the method of claim 6.

[CLM 7][CLM 15][CLM 23]
Regarding claims 7, 15, and 23, support is found in the specification at [SPEC, 0057-0060]. The art appears to indicate that a page miss and a page conflict overlap in scope – when a request misses the row buffer, the request is a conflict miss because the currently stored page in the row buffer must be evicted to load a different page, which leads to loss in efficiency. See Steinman and Eckert above.
The combination teaches claim 1 (and 6 as discussed above).
	Regarding claim 7, the combination further teaches wherein selecting the first memory access request comprises:
identifying, in the staging buffer, another memory access request associated with a first page conflict;
identifying, in the command queue, a queued memory access request associated with a second page conflict different from the first page conflict; and
Identifying a candidate request which is a locality conflict hit with an outstanding request in the queue of the memory controller: “the locality indication data may provide a locality conflict indication for a candidate access request if the first comparison data produced for the memory address of the candidate access request matches the first comparison data produced for the memory address of an outstanding access request, but the second comparison data produced for the memory address of the candidate access request does not match the second comparison data produced for the memory address of that outstanding access request. In particular, if the first comparison data matches but the second data comparison does not, this means that the candidate access request is seeking to access a different locality sub-structure to that being accessed by the outstanding access request under consideration, but that both of those locality sub-structures reside within the same parallel sub-structure. Since only one locality sub-structure within each parallel sub-structure is accessible at a time, the candidate access request in that situation is not a good candidate for improving the efficiency of operation of the memory device, since the memory controller could not reschedule those two access requests with respect to each other so as to improve the performance of the memory accesses required.” [Hansson, C5, L34-55]

Hence, Hansson discloses determining that a request in the candidate buffer is to a memory unit which requires a sub-structure (e.g., a row buffer [C1, L13-31]) that is currently required for another request that is in the queue. Hence, even if there is a partial match, it is not efficient to issue the request in the candidate buffer to the command queue.

selecting the memory access request in response to identifying the other memory access request and the queued memory access request.
First, it was determined that the identified candidate request is not a good candidate for improving efficiency [C5, L34-55]. Instead, looking to processes which identify good candidates, one selects a request that hits a currently open page/row rather than the identified request that would cause a page/row conflict:
“locality indication data provides a locality hit indication…if the first and second comparison data…matches…means that the same locality sub-structure within the same parallel sub-structure will be accessed for both the candidate access request and the outstanding access request under consideration.” [C5, L23-33].
Hence, it was recognized that issuing candidate requests having both matches would be improve efficiency:
“seek to issue access requests to the memory controller in an order that improves the prospect of allowing the memory controller to efficiently access the memory device having regard to earlier access requests that the apparatus has issued…seek to bias its selection of subsequent access requests so as to choose those that have the best locality correlation with such access requests already issued and still pending.” [C6, L4-21]
Hence, Hansson discloses identifying that the queued request is associated with a second page conflict different from the first page conflict. The skilled artisan was able to determine whether a request would result in a page conflict with the currently executing request and/or the queued requests, and further would have been motivated to identify when a new access conflicts with any queued access or currently executing access in order to determine whether the new access is a good candidate for queuing. A general goal of scheduling is to promote low latency and high bandwidth, and queuing accesses resulting in conflicts is less desirable than queuing accesses resulting in hits.
 
Accordingly, it would have been obvious to the skilled artisan before the effective filing date to apply the practice of checking and comparing targets of new requests with the targets of queued requests as disclosed by Hansson, to the requests in the staging buffer and command queue in the combination in order to prioritize scheduling of requests that would be most efficiently performed based on the currently open page, e.g. row hits [Mutlu, 0130-0131; 0185]. The skilled artisan would have further been motivated to avoid access patterns that are generally considered inefficient such as those including conflicts discussed by Steinman and Eckert.
Claim 15 is rejected on similar grounds as claim 7, as it is the apparatus (MMU) performing the method of claim 6.
Claim 23 is rejected on similar grounds as claim 7, as it is the apparatus (Computer and MMU) performing the method of claim 7.



[CLM 8][CLM 16][CLM 24]
Claims 8, 16 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 6 above, and further in view of Wang US 2011/0258353.
8. (Currently Amended) The method of claim 1, wherein selecting the first memory access request comprises: identifying, in the command queue, a page hit request; and selecting the first memory access request based on the first memory access request being another page hit request.
The combination teaches claim 6. The combination further teaches identifying, {in the command queue}, a page hit request; and selecting the first memory access request based on the first memory access request being another page hit (prioritizing and selecting requests based on a page hit request - “Row-Hit-First: After evaluating batch status, row-hit requests are prioritized over row-conflict or row-closed requests” [Mutlu, 0141-0148]).
In order to selectively prioritize row-hit requests, the disclosed scheduler must be capable of identifying or determining whether a request is a page (row) hit request. Hence, logic is known for performing this function. However, Mutlu does not specifically disclose identifying a request in the command queue as a page hit request.

While the combination generically indicates a preference for grouping accesses to the same row/page together in the same batch, the combination does not specifically discuss searching the command queue specifically for a request that would result in a hit, i.e. also matches the current open page.
Where the combination is silent, Wang discloses:
identifying, in the command queue, a page hit request; and
selecting the first memory access request based on the first memory access request being another page hit.
“it is determined by looking ahead into the memory queue 214, and the requests in the command queue 210 whether any of the requests scheduled in the command queue would result in a page hit if scheduled next…If it is determined that scheduling a request out of order from the command queue would result in a page [hit], the reordering unit sends the request out of order to the memory queue to be scheduled next…” [0033];
	Therefore, Wang teaches a process of determining whether a request in a first buffer matches a request in a second downstream buffer for determining which requests to prioritize. In response to finding a match, the matching request in the first buffer is prioritized for transmission. The decision to expedite scheduling of the matching request is based on the expectation that the memory access request will result in another page hit if scheduled expeditiously, thus resulting in reduced latency [0009-0010][0027-0030][Figs. 2-3]. The request may match the request currently being serviced by the memory [0025, 0030, 0033], e.g. one to the currently open page in the row buffer and having a corresponding entry in the downstream buffer.
	Hence, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention to apply Wang’s practice of checking a downstream buffer for an access request targeting the same page and currently being serviced by the row buffer to the combination, e.g. identifying and selecting a request in the batch buffer which matches a request which corresponds to a request being serviced – and currently open in the row buffer in order to increase the page hit rate, improve latency, and improve performance.
Claim 16 is rejected on similar grounds as claim 8, as it is the apparatus performing the method of claim 8.
Claim 24 is rejected on similar grounds as claim 8, as it is the processor containing the apparatus performing the method of claim 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Supplemental Documention
	Honarmand’s "Main Memory and DRAM", regarding DRAM rows/pages, row buffer operation and function [S5]; opening a row and preference for row-buffer hits [S7].

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEWY H LI whose telephone number is (571)272-8714. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEWY H LI/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136